EXHIBIT 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the "Agreement") is entered by and between Clarence
Ridley (“Consultant”) and Haverty Furniture Company, Inc. ("Havertys") as of
March 16, 2009 to be effective as of May 13, 2009 (the “Effective Date”).

 

WHEREAS, Consultant is a former executive and is a current non-employee director
of Havertys who has specialized knowledge and expertise regarding the retail
furniture industry and the strategic, tactical, legal and financial issues
facing the industry and Havertys, and Havertys desires to have Consultant
provide consulting Services (as defined below) to it pursuant to the terms and
conditions of this Agreement;

 

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Havertys and Consultant agree as
follows:

 

1.         Services; Consulting Period. During the Consulting Period, Consultant
agrees to provide advisory services to the President and CEO for strategic,
tactical and financial matters and to the General Counsel for certain real
estate and litigation matters, as reasonably requested by Havertys (the
“Services”). In addition, the Services may include, if requested by the
President and CEO, acting as the Havertys liaison for communication with
stockholders, serving as a resource to recommend independent outside advisors on
business issues or projects, and providing advisory services in matters of
organizational structure or succession planning. The Services shall be performed
at the times and places chosen by Consultant in consultation with Havertys;
however, Consultant agrees that it may be necessary to perform Services at
specific business locations specified by Havertys from time-to-time. Unless
earlier terminated pursuant to paragraph 6 of this Agreement, the initial term
of this Agreement shall run from the Effective Date until the first anniversary
of the Effective Date; provided, however, that the term shall be automatically
extended for an additional one year period on each anniversary of the Effective
Date unless one party gives written notice to the other party of its intent not
to extend the term of the Agreement at least thirty (30) days prior the
applicable anniversary of the Effective Date (the term, as extended or
terminated, is referred to as the “Consulting Period”).

 

2.         Contract Fee. Havertys agrees to pay to Consultant One Hundred
Fifty-Five Dollars ($155,000) per year for the Services (the “Service Fee”).
Approximately one-twelfth of the Service Fee shall be paid to Consultant on the
1st day of each month during the Consulting Period. Havertys shall also
reimburse Consultant, in accordance with its business expense policies, for
reasonable travel and other business related expenses incurred in providing the
Services.

 

3.         Independent Contractor. Havertys and Consultant acknowledge and agree
that Consultant is an independent contractor and not an employee of Havertys or
any Havertys’ subsidiary or corporate affiliate. Consultant agrees that neither
Havertys nor any of its affiliates is responsible for collecting or withholding
federal, state or local taxes, including income tax and social security tax,
related to the Service Fee or any business expense reimbursements made to
Consultant. Any and all taxes imposed, assessed, or levied as a result of this
Agreement or the payments called for by this Agreement shall be paid by
Consultant.

 

--------------------------------------------------------------------------------

 

4.          Benefits. Nothing in this Agreement shall create or be deemed to
create any new rights for Consultant to receive, or any obligation in Havertys
to provide, any benefits or privileges of any kind or nature, including, without
limitation, insurance benefits, workers compensation insurance, unemployment
benefits, health or welfare benefits, or pension benefits. Nor does anything in
this Agreement effect, in any way, any payments, benefits or priveleges to which
Consultant may already be entitled as a former employee of Havertys or as a
current or former member of Havertys’ board of directors or as determined by the
Executive Compensation and Employee Benefits Committee.

 

5.         Services to Others Allowed. Consultant may provide services or be
employed by persons or entities other than Havertys, provided that such services
or employment are not for a competitor in the retail furniture industry.

 

6.           Default and Termination. Either party may terminate this Agreement
during the Consulting Period and without cause upon three (3) months written
notice to the other party. The Agreement shall automatically terminate upon
Consultant’s death or a disability which renders him incapable of performing the
Services. Either party may terminate this Agreement for “cause”, which is
defined as a material breach of contract, provided that the non-breaching party
is first given thirty (30) days written notice and an opportunity to cure any
cause event that is curable. If the breach is cured, then it shall not
constitute cause for terminating the Agreement.

 

7.         Assumption of Risk. Consultant assumes all risks incidental to his
provision of Services, including all risks incidental to his presence on the
premises of Havertys.

 

8.         Entire Agreement; Assignment. This Agreement contains the entire
agreement between Consultant and Havertys with respect to the Services.
Consultant has been selected to provide Services based on his personal
qualifications, experience, and skills. Consultant may not assign all or any
portion of his performance under this Agreement. Havertys may assign this
Agreement to any of its subsidiaries or other corporate affiliates.

 

9.         Severability/Construction. If any provision of this Agreement is
prohibited by law or held to be invalid, illegal, or unenforceable, the
remaining provisions hereof shall not be affected, and this Agreement shall
continue in full force and effect as if such prohibited, illegal or invalid
provision had never constituted a part hereof, with this Agreement being
enforced to the fullest extent possible. This Agreement shall in all respects be
governed by and construed in accordance with the laws of the State of Georgia,
not including the choice-of-law rules thereof. In the event that an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement. .

 

 

2

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the latter date set forth
below.

 

 

Clarence Ridley

 

 

 

Haverty Furniture Company, Inc.

 

 

 

 

 

 

 

/s/ Clarence Ridley

 

By:

/s/ Clarence H. Smith

 

 

 

Its:

President and Chief Executive Officer

 

Date: 3/16/09

 

Date:

March 16, 2009

 

 

4

 



 

 